Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 6, 2022

                                      No. 04-22-00570-CV

William Clayborn LORENZ, Individually, and as Independent Executor of the Estate of Tyson
Desmer Lambeck, Deceased and Carmen Carter-Faughtenbery, Trustee of the Trajan Desmer
                                  Lambeck Trust,
                                     Appellants

                                                v.

                     Kourtney VOIGHT, as next friend of Trajan Lambeck,
                                        Appellee

                         From the County Court, Wilson County, Texas
                                  Trial Court No. PR-08514
                         Honorable Kathleen S. Stone, Judge Presiding


                                         ORDER
       On September 1, 2022, appellants filed an unopposed motion requesting a ten-day
extension of time to file their petition for permission to appeal the trial court’s August 19, 2022
order. After consideration, we grant the motion and order appellants to file their petition by
September 16, 2022.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of September, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court